Case: 15-11068      Document: 00514021580         Page: 1    Date Filed: 06/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 15-11068                                    FILED
                                  Summary Calendar                               June 6, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
BRYAN L. PARK,

                                                 Plaintiff-Appellant

v.

DEE ANDERSON, Sheriff Tarrant County; JOHN DOE, I, Mansfield
Corrections Officer; JOHN DOE, II, Mansfield Corrections Officer

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:15-CV-638


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Bryan L. Park, Texas prisoner # 0441023, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 complaint for failure to state a claim. We
review the district court’s dismissal for failure to state a claim de novo. See
Green v. Atkinson, 623 F.3d 278, 280 (5th Cir. 2010). A complaint must contain
sufficient factual matter, accepted as true, to state a claim to relief that is



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11068    Document: 00514021580     Page: 2   Date Filed: 06/06/2017


                                 No. 15-11068

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal
quotation marks and citation omitted).
      In his complaint, Park asserted that the defendants caused him pain and
suffering by violating several of his civil rights, alleging, among other things,
that the John Doe defendants used excessive force to arrest him and that
Sheriff Dee Anderson was responsible, as a supervisor, for the inhumane
treatment of the prisoners in his custody. Aside from mentioning a possible
broken hand, Park did not provide the district court with any specific facts
regarding the incident or incidents that led to his filing the complaint. Nor
does he now provide any facts to support his general assertions that the
defendants violated his constitutional rights.         His mere conclusional
allegations are not sufficient to raise a constitutional claim. See Iqbal, 556
U.S. at 678; Taylor v. Books a Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002).
Moreover, we do not consider facts alleged for the first time on appeal.
Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).
      Because he does not challenge the district court’s determination that
Sheriff Anderson could not be held liable under the doctrine of vicarious
liability, Park has abandoned the issue. See Brinkmann v. Dallas Cty. Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). We conclude that Park has
not shown that the district court erred in dismissing his complaint for failure
to state a claim. See Green, 623 F.3d at 280. The district court’s dismissal for
failure to state a claim counts as a strike for purposes of 28 U.S.C. § 1915(g).
See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996). Park is warned
that if he accumulates three strikes, he may not proceed in forma pauperis in
any civil action or appeal filed while he is incarcerated or detained in any
facility unless he is under imminent danger of serious physical injury. See
§ 1915(g). AFFIRMED; SANCTION WARNING ISSUED.



                                       2